Citation Nr: 0208080	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO. 99-04 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of brain 
trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from August 1953 to 
August 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office denied entitlement to service connection for 
residuals of brain trauma.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  The veteran does not have current disability from an 
organic brain disorder that is related to a disease or injury 
he incurred during his active military service.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The veteran is not entitled to service connection for 
residuals of brain trauma. 38 U.S.C.A. §§ 101(16), 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has current disability from a 
brain disorder manifested by diminished memory, orientation, 
and concentration.  He attributes such symptoms to brain 
trauma incurred during his active military service during 
boxing matches and to a head injury sustained from falling 
from the back of a truck.

For the reasons and bases discussed below, the Board finds 
that the veteran does not have an organic brain disorder that 
he incurred during his active military service.  Therefore, 
the Board concludes that the veteran is not entitled to 
service connection for residuals of brain trauma.

I. Service Connection for Residuals of Brain Trauma

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  Generally, the evidence necessary 
to establish entitlement to service connection for a 
disability is competent medical evidence of current 
disability, evidence of an in-service disease or injury, and 
competent medical evidence of a relationship between current 
disability and a disease or injury incurred in service.

With chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The veteran's service medical records do not show that the 
veteran sustained any injuries to his head or that he had a 
chronic disease in service.  At his physical examination for 
separation from service, no defects were noted; the veteran's 
head, face, and scalp were clinically normal, and no 
neurological or psychiatric abnormalities were reported.  
Nonetheless, the veteran has testified that he engaged in 
boxing competitions during his service, in the course of 
which he sustained blows to his head that, on some occasions, 
resulted in temporary loss of consciousness.  He also 
reported an incident in which he fell from a truck, and 
another in which he was injured jumping into a foxhole.  The 
record also contains the affidavits of two of his in-service 
comrades, which indicate that the veteran sustained blows to 
the head in boxing competitions and corroborate an incident 
in which the veteran fell from a truck and may have sustained 
a head injury.

Lay evidence is compentent to establish the circumstances of 
an injury.  See, e.g., Harvey v. Brown, 6 Vet. App. 390 
(1994).  Consequently, despite the absence of references to 
head trauma in the service medical records, the Board may 
accept as competent to establish the existence of in-service 
injuries the lay evidence concerning observable boxing 
injuries sustained during the veteran's military service.

Nonetheless, medical evidence is needed to establish that the 
veteran now has disability related to such injuries.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, 
the Board concludes that 

The veteran filed his claim for service connection for 
residuals of brain trauma in May 1999.  He has submitted 
medical evidence that suggests that he has current disability 
from residuals of brain trauma.  The earliest dated record of 
a medical diagnosis of a brain disorder was generated in July 
1998.  In July 1998, the veteran underwent a computed 
tomography (CT) scan of his brain.  At that time, he gave a 
history of closed head trauma with brief periods of loss of 
consciousness, without long-term coma or skull fracture.  He 
reported current symptoms of memory dysfunction and headache.  
The brain scan showed some irregularities in tracer uptake 
throughout the anterior and lateral frontal lobes, with 
relatively more decrease in uptake in most of the left 
temporal lobe.  The left temporal lobe changes were slightly 
beyond two standard deviations below normal.  The examiner 
reported that the findings were "of inherent 
nonspecificity" but may be associated with neuroanatomic 
changes and neurocognitive dysfunction.  The examiner 
recommended clinical and neurophysiological data correlation.

Subsequent to the brain scan, the veteran underwent 
"neurometric testing."  The examiners (a psychologist and a 
scientist) noted the veteran's history of boxing injury in 
service, as well as the CT brain scan showing hypoperfusion 
in the temporal lobes-areas which are ". . . generally 
recognized to be involved in the last conversion stage of 
experience to memory."  The veteran's reported current 
complaints included impairment of memory, concentration and 
attention, with impulsivity.  The results of the computerized 
testing were interpreted as suggesting traumatic brain 
injury.

In August 2001, the veteran was afforded a VA neurological 
examination.  The veteran's own report of his history was 
nonspecific regarding type of memory loss, onset of memory 
loss, location of head pain, and activities causing symptoms.  
The examiner noted the veteran's participation in service in 
recreational boxing.  The examiner further noted that after 
his service the veteran continued his education and attained 
a master's degree in business administration.  He had a 
twenty-year career in real estate sales.  A review of 
neurological systems included reduced overall stamina related 
to dialysis treatment, variable forgetfulness, occasional 
confusion, variable balance, and good handwriting.  The 
examiner reviewed the report of the examination discussed 
above and conducted her own neurological examination.  The 
veteran's mental status was alert, cooperative, and 
attentive.  His vocabulary was above average.  His general 
knowledge was good.  He was able to comprehend and follow 
multiple-step instructions.  He was able to name the past six 
Presidents.  Cranial nerve testing was normal.  Sensation in 
the face was intact.  Hearing was intact.  Motor strength was 
full.  Sensation was intact to light touch, pin prick, 
temperature, and vibration throughout the upper and lower 
extremities.  All reflexes were normal.  Coordination tests 
were performed without evidence of ataxia or dysmetria.  The 
examiner reported an impression of history of headaches and 
memory changes, and subjective complaints of memory changes.  
In her comments following the impressions, the examiner 
reported that the veteran's functioning was quite good.  No 
disorder of brain functioning could be identified.  The 
veteran's subjective complaints could not be verified by 
objective findings.  The examiner reported that it was "far 
more likely than not" that the veteran's complaints were 
unrelated to his in-service involvement in boxing or blows to 
the head.

The Board has carefully reviewed the entire record.  As there 
is evidence both supportive of and contrary to the claim, 
this case must be decided based on the weight to be given to 
the evidence.  

There is evidence that suggests that the veteran had 
difficulty with memory and concentration after his service.  
For example, the veteran's wife testifed in May 1999 that she 
had to assist the veteran in his post-service pursuit of 
higher education because he had difficulty with memory and 
concentration.  In contrast, on VA examination, no disorder 
of brain functioning could be identified, and the veteran's 
subjective complaints could not be verified by objective 
findings.  The Board need not decide whether the evidence 
supports a conclusion that the veteran has a current 
disability for VA compensation purposes, as the claim fails 
on another basis.  The evidence does not support a conclusion 
that any current disability, if existing, is due to injury or 
disease incurred or aggravated during the veteran's active 
military service.

For the following reasons, the Board affords more weight to 
the findings and conclusions of the VA neurological examiner 
than the conclusions of the other professionals who have 
offered opinions about the veteran's claim.  First, the VA 
examiner is a physician who was board eligible in neurology.  
The authors of the August 1998 report which suggested that 
the veteran had brain trauma due to in-service injuries were 
not physicians.  It does not appear that they were trained to 
perform neurological examinations or render opinions about 
the etiology of the veteran's symptoms, nor does it appear 
from their report that they performed a neurological 
examination.

In addition, the medical evidence which supports the 
veteran's assertions of service related trauma causing his 
disability is equivocal, whereas the evidence against the 
claim, although less voluminous, is unequivocal.  As an 
example, the May 2002 report of a toxicologist suggests that 
the veteran neurological symptoms have a panoply of causes, 
including heavy metal toxins, radiation exposure, renal 
disorder, hypertension, mold exposure, asbestosis, and 
reactive airway disease.  In letter dated in May 2002, a 
physician reported that the veteran's many of the complaints 
"could have been the result of his military experiences."  
The summary concerning the veteran's disability claim, dated 
in May 2002, is a reiteration of other evidence in the 
record.  The physician who prepared the summary offered no 
opinions or conclusions about the etiology of the veteran's 
cognitive symptoms.

Finally, the The neurologist who examined the veteran in 
August 2001 could not identify a brain dysfunction because of 
the absence of objective findings.  She described the tests 
upon which supportive opinions were based as unconventional 
medical evaluations that were investigational tools as 
opposed to diagnostic tools.  She expressed the opinion that 
the veteran's chronic hemodialysis was contributing to his 
changes in mentation and those changes would have existed in 
the absence of his military involvement.  The VA neurologist 
concluded that it is "far more likely than not" that the 
veteran's subjective complaints of changes in mentation are 
"totally unrelated" to any in-service head trauma.

Based on the weight of the evidence attributed to the 
findings of the VA examiner, the Board finds that the veteran 
does not have current disability from an organic brain 
disorder that is related to a disease or injury he incurred 
during his active military service.  Therefore, the Board 
concludes that the veteran is not entitled to service 
connection for residuals of brain trauma.

II.  Applicability of and Compliance with the VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-4 75, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
Under VCAA, VA has the duty to notify a claimant of the 
evidence necessary to support the claim, to assist in the 
development of claim, and to notify a claimant of VA's 
inability to obtain certain evidence.  These duties are 
discussed in detail below.

A.  Duty to Notify Claimant of Evidence Necessary to 
Substantiate a Claim

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C. §§ 5102 and 5103.  In this 
case the veteran has been so notified by the May 1999 rating 
decision, and by the June 1999 Statement of the Case (SOC) 
and the supplemental SOCs concerning the issue now before the 
Board.  Further, by letters dated in March 1998 and March, 
2002, the veteran was informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.

B. Duty to Assist in Development of Claims

Under regulations to be codified at 38 C.F.R. § 3.159(b), 
VA's duty to assist in the development of claim includes the 
duty to make as many requests as necessary to obtain relevant 
records from a Federal department or agency, including 
service medical records; medical and other records from VA 
medical facilities, and records from Federal agencies, such 
as the Social Security Administration, as well as private 
medical records identified by the veteran.  The RO has 
obtained all relevant records identified by the veteran or 
otherwise evident from the claims folder.

The veteran has had several opportunities to identify sources 
of evidence, including the claims form he filed, his Notice 
of Disagreement, his substantive appeal, his testimony at the 
RO and before the undersigned Member of the Board, and the 
statements filed on his behalf by his representative.  The RO 
has obtained treatment records identified by the veteran.  
The veteran has not provided information concerning 
additional evidence -- such as the names of treatment 
providers, dates of treatment, or custodians of records, 
either private, Federal agency, or service related -- which 
has not been obtained.

Under regulations to be codified at 38 C.F.R. § 3.159(c)(4), 
VA must provide a medical examination or obtain a medical 
opinion in compensation claims when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.356(a)).  The 
veteran has been afforded a VA examination.

In this case, VA has satisfied its duty to assist the veteran 
in obtaining records and providing medical examinations. 

C.  Duty to Notify Claimant of Inability to Obtain Records

The revised regulation concerning VA's duty to notify 
claimants of inability to obtain records under the VCAA is 
found at 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 29, 
2001) (to be codified as 38 C.F.R. § 3.159(e)) and is 
applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  See 66 Fed. 
Reg. 45,620 and 45,631-45,632 (Aug. 29, 2001).  VA has not 
been unable to obtain any records identified by the veteran 
or otherwise identified in the claims file.  Therefore, VA 
has no duty to notify the veteran of inability to obtain 
evidence.


ORDER

Service connection for residuals of brain trauma is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

